DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 04/14/2-21 has been entered. Claims 1-8, and 10-15 remain pending in the application. Claims 5-8 are amended. Claim 9 is canceled.
Response to Arguments
	Applicant’s amendment to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/31/2020.
	Applicant’s argument filed on 04/14/2021 with respect to the rejections of claims 1-3, 10-15 under 35 U.S.C. 102(a)(1) and the rejections of claims 5-6 under 35 U.S.C. 103 have been fully considered and are persuasive. Specifically, Applicant’s arguments that the previously cited prior art did not teach resizing of fat tissue that pass through the filter was convincing. Therefore, the rejection has been withdrawn. Accordingly, this action is a second Non-final rejection.  Upon further consideration, a new ground(s) of rejection is made in view of Houser, Jager, and Pilkington presented below.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/632147, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application provides adequate support for Figures 1-14 of the specification. However, the claim set, Claims 1-8 and 10-15, is only directed toward figure 15 and figure 17 of the specification. Therefore, the instant claims are not entitled to the priority date benefit of the prior filed provisional application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houser et al (WO 2011/143561, hereinafter 'Houser').
Regarding claim 1, Houser discloses an adipose tissue sizing device (figure 2, morcellating apparatus), comprising: a first tube (figure 2, housing 11) elongate along a first direction, the first tube having a hollow inner portion ([0046] a housing, which defines a morcellating chamber therein), a sidewall (figure 2, sidewall of housing 11) radially extending around the hollow inner portion, a first end (figure 2, top end of housing 11), and a second end (figure 2, bottom end of housing 11) opposite the first end;
An inlet interface (figure 2, tissue inlet (12)) in fluid communication with the hollow inner portion of the first tube, configured to receive adipose tissue particles, and allow the adipose tissue particles to pass into the hollow inner portion of the first tube ([0046] the morcellating chamber extends axially between inlet and outlet. As further described, herein, tissue specimens (201) may be supplied to, or inserted into housing (11) through inlet (12));
a filtering assembly (figure 2-3, screen member 15) having a plurality of apertures therein (figure 3, elongate cutting members (17) form apertures), the filtering assembly being positioned in the hollow inner portion of the first tube in a flow pathway of the adipose tissue particles (see figure 2, housing 11 provides a slots 14 located in the housing which allows the screen member 15 to be positioned), and being configured to resize the adipose tissue particles passing through the apertures thereof according to a size of the apertures ([0049] as tissue specimens (201) are urged through the screen member (15), wire cutting member (17) will cut the soft tissue into smaller pieces (203), which pass through screen member (15)).
an outlet interface (figure 2, tissue outlet 13, [0046] tissue outlet is provided at another end of housing 11) in fluid communication with the hollow inner portion of the first tube (see figure 2), configured to allow the resized adipose tissue particles to pass out of the hollow inner portion of the first tube ([0046] tissue specimens (201) may be supplied to, or inserted into, housing (11) through tissue inlet (12), and the morcellated tissue specimens may be expelled or removed from housing (11) through outlet (13)).
Regarding claim 15, Houser teaches a dual-stage liposuction system (figure 1, tissue harvesting and morcellating device 200) comprising:
a tissue harvesting tool (figure 1, needle 220) configured for harvesting adipose tissue particle from a patient;
The adipose tissue sizing device of claim 1 (see rejection of claim1 above), having the inlet interface coupled to the tissue harvesting tool (see figure 1, morcellating apparatus 240 is coupled to the needle 220) for receiving the harvested adipose tissue particles ([0046] tissue specimens (201) may be supplied to, or inserted into housing (11) through inlet (12));
a container (figure 1, morcellated tissue chamber 244) coupled to the outlet interface of the adipose tissue sizing device to receive resized adipose tissue particles therefrom ([0044] morcellated tissue chamber (244) is configured to hold the resulting morcellated tissue), the container being couplable to a pump (figure 1, vacuum source 260) to provide suction to aspirate the adipose tissue particles through the system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houser in view of Jager (DE102018114304).
Regarding claim 2, Houser teaches the device according to the claim 1.
Houser does not tech the filtering assembly comprises a second tube having the plurality of apertures in a radially outer surface thereof, the second tubing having a first end coupled to the inlet interface and a second end coupled to the outlet interface and being positioned in the hollow inner portion of the first tube.
Jager teaches the filtering assembly (figure 1, filter element 5) comprises a second tube having the plurality of apertures in a radially outer surface thereof (see figure 1 and 3, the filter element 5 is a tubular structure and comprises a plurality of fluid passage openings 11 on radial outer surface), the second tube having a first end coupled to the inlet interface (see figure 1, the filter element coupled to an inlet interface (figure 1, inlet section 2 and a sleeve element 14)) and a second end coupled to the outlet interface (figure 1, outlet section 3 and closure plate 12), and being positioned d in the hollow inner portion of the first tube.
	Jager provides a second tube having the plurality of apertures and configured the second tube to be coupled to the inlet interface and the outlet interface in order to guide the fluid from the surgical suction system fluid pass into inner flow space 6 of the tubular filter element, and let the fluid pass through the fluid passage openings 11. Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filtering assembly of Houser to incorporate the teachings of Jager and provide a tubular filter structure having a plurality of apertures in a radially outer surface, and configured the tubular filter structure to be coupled to inlet and outlet interfaces.
Regarding claim 12, the device of Houser, modified by Jager, teaches the device according to the claim 2.
Houser does not explicitly teaches the first tube has an outer diameter of about 0.75 inches, and the second tube has an outer diameter of about 0.259 inches.
However, It would have been obvious to one having  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the first tube of Houser to have an outer diameter of about 0.75 inches, and the second tube have an outer diameter of about 0.259 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Houser would not operate differently with the claimed diameter and since the device is configured to be used with the harvesting device ([0041]. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification pp. [0064]).
Regarding claim 13, Houser teaches the device according to the claim 1.
Houser does not teach the inlet interface comprises a hose barb for connection to a tissue harvesting tool via tubing.
Jager teaches the inlet interface (figure 1, intake fitting 2) comprises a hose barb (figure 1, connector nipple 8) for connection to a tissue harvesting tool via tubing.
Jager provides a hose barb to the inlet interface in order to be coupled to additional elements of the surgical suction system for example, a hose can be connected to the connector 8 of the output filling or intake fitting 2 ([0052]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet interface of Houser to incorporate the teachings of Jager and provide a hose barb to the inlet interface.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houser.
	Regarding claim 10, Houser teaches the device according to the claim 1.
	Houser does not explicitly teach the plurality of apertures have a diameter of 0.1-4.0mm.
	However, It would have been obvious to one having  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the apertures of Houser to have diameter of between 0.1mm and 4.0mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Houser would not operate differently with the claimed diameter and since the apertures of the device are configured to resize harvested tissue. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification pp. [0063]).
Regarding claim 11, Houser teaches the device according to the claim 1.
Houser does not explicitly teaches the first tube has an outer diameter of about 0.75 inches.
However, It would have been obvious to one having  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the first tube of Houser to have an outer diameter of about 0.75 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Houser would not operate differently with the claimed diameter and since the device is configured to be used with the harvesting device ([0041]. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification pp. [0064]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houser in view of Pilkington et al (US 2016/0333305, hereinafter 'Pilkington').
Regarding claim 14, Houser teaches the device according to the claim 1.
Houser does not teach the inlet interface comprises a hose barb.
Pilkington teaches the inlet interface comprises a threaded interface or a luer lock interface connection to a tissue harvesting tool ([0024] he first end 54 of the first connection member 20, termed a housing inlet for a fat sizing device feed, is preferably fitted with an inlet coupler, and more preferably, a Luer coupler for coupling a syringe or some other like device to the first end 54 of the first connection member 200).
Pilkington provides a luer lock interface connection to the inlet interface in order to provide a fitting with an inlet coupler ([0024]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet interface of Houser to incorporate the teachings of Pilkington and provide a luer lock to the inlet interface.
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Houser and Pilkington are seen as the closet prior art, because both inventions disclose all the claimed invention but fails to teach the inlet and outlet interfaces comprise tubular structure, closed end, filter interface nut, and threading mechanism to couple the components together. Shippert teaches the limitations above, however, the prior art device combination of Houser in view of Pilkington and Shippert would not arrive at the instant invention as claimed because the device of Shippert is intended to filter unwanted material from harvested fat tissue while the instant device is configured to resize the harvested fat tissue. The combination of the three prior art reference would destroy the intended operations and function of Houser and Pilkington.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tremolada (US 9,044,547) teaches a tissue preparing device with releasable inlet and outlet.
Pesce et al (US 8,034,003) teaches a tissue extraction and collection device with releasable inlet and outlet
Quick et al (US 7,572,236) teaches a liposuction system.
Alchas et al (US 5,035,708) teaches a tissue harvesting tool comprises releasable inlet outlet structure, inner tube with inlet outlet interface nut structures.
Shippert (US 7,794,449) teaches a tissue harvesting tool comprising a filter assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781